                  Case 2:21-cv-00791 Document 1 Filed 06/11/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                      SEATTLE DIVISION
 9

10
         FOTOHAUS, LLC,                                       CASE NO. 2:21-cv-00791
11
                                  Plaintiff,                  COMPLAINT FOR
12
                 v.                                           COPYRIGHT
13                                                            INFRINGEMENT
         CAUSEY WRIGHT, INC., P.S.,                           (INJUNCTIVE RELIEF
14                                                            DEMANDED)
                                  Defendant.
15

16
            Plaintiff FOTOHAUS, LLC by and through its undersigned counsel, brings this
17
     Complaint against Defendant CAUSEY WRIGHT, INC., P.S. for damages and injunctive relief,
18
     and in support thereof states as follows:
19

20                                     SUMMARY OF THE ACTION

21          1.        Plaintiff FOTOHAUS, LLC (“Fotohaus”) brings this action for violations of

22 exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute Fotohaus’

23 original copyrighted Work of authorship in its Work.

24
            2.        Daniel Foster, owner and principal photographer of Fotohaus, has a history of
25
     taking highly unique abstract architecture photographs that focus on lines and geometry. His
26


     COMPLAINT                                        1                                       SRIPLAW
                                                                         21301 POWERLINE ROAD, SUITE 100
                                                                                   BOCA RATON, FL 33433
                                                                           JOEL B. ROTHMAN, 561.404.4350
                  Case 2:21-cv-00791 Document 1 Filed 06/11/21 Page 2 of 6




     works have been featured 18 times in the highly-coveted “Explore” section of Flickr. More than
 1

 2 86,000 fans follow his work on Instagram. Daniel is a member of the Royal Photographic

 3 Society and Professional Photographers of America. His work has been published online and

 4 offline through a variety of publications, including National Geographic, der Freitag, the World

 5
     Wildlife Fund, and Smithsonian. Daniel licenses his work commercially on a selective basis and
 6
     is currently working to establish himself as a fine art photographer. His prints are available for
 7
     purchase through Saatchi Art.
 8
            3.      Defendant CAUSEY WRIGHT, INC., P.S. (“Causey”) is a law firm located in
 9

10 Seattle, Washington that tailors its practice to "cover the workplace." CW's practice areas are

11 Washington Workers' Compensation, Longshore & Harbor Worker, Defense Base Act,

12 Mediaton, Maritime, and Personal Injury. At all times relevant herein, Causey owned and

13
     operated the internet website located at the URL www.causeywright.com,
14
            4.      Fotohaus alleges that Causey copied Fotohaus’ copyrighted Work from the
15
     internet in order to advertise, market and promote its business activities. Causey committed the
16

17 violations alleged in connection with Causey’s business for purposes of advertising and

18 promoting sales to the public in the course and scope of the Causey’s business.
19                                    JURISDICTION AND VENUE
20          5.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.
21
            6.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.
22
     §§ 1331, 1338(a).
23
            7.      Defendant is subject to personal jurisdiction in Washington.
24
            8.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)
25

26 because the events giving rise to the claims occurred in this district, Defendant engaged in


     COMPLAINT                                         2                                       SRIPLAW
                                                                          21301 POWERLINE ROAD, SUITE 100
                                                                                    BOCA RATON, FL 33433
                                                                            JOEL B. ROTHMAN, 561.404.4350
                   Case 2:21-cv-00791 Document 1 Filed 06/11/21 Page 3 of 6




     infringement in this district, Defendant resides in this district, and Defendant is subject to
 1

 2 personal jurisdiction in this district.

 3                                              DEFENDANT

 4          9.      Causey Wright, Inc., P.S. is a Washington Corporation, with its principal place of
 5 business at 2601 4th Avenue, Suite 700, Seattle, Washington, 98121, and can be served by

 6
     serving its Registered Agent, Mr. Brian M. Wright, at the same address.
 7
                                THE COPYRIGHTED WORK AT ISSUE
 8
            10.     In 2014, Fotohaus created the photograph entitled Talking on the Phone, which is
 9
     shown below and referred to herein as the “Work”.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     COMPLAINT                                         3                                        SRIPLAW
                                                                           21301 POWERLINE ROAD, SUITE 100
                                                                                     BOCA RATON, FL 33433
                                                                             JOEL B. ROTHMAN, 561.404.4350
                   Case 2:21-cv-00791 Document 1 Filed 06/11/21 Page 4 of 6




             11.     Fotohaus registered the Work with the Register of Copyrights on June 27, 2014
 1

 2 and was assigned the registration number VA 1-919-051. The Certificate of Registration is

 3 attached hereto as Exhibit 1.

 4           12.     Fotohaus’ Work is protected by copyright but is not otherwise confidential,
 5
     proprietary, or trade secrets.
 6
             13.     At all relevant times Fotohaus was the owner of the copyrighted Work at issue in
 7
     this case.
 8
                                      INFRINGEMENT BY DEFENDANT
 9

10           14.     Causey has never been licensed to use the Work at issue in this action for any

11 purpose.

12           15.     On a date after the Work at issue in this action was created, but prior to the filing
13 of this action, Causey copied the Work.

14
             16.     Causey copied Fotohaus’ copyrighted Work without Fotohaus’ permission.
15
             17.     After Causey copied the Work, it made further copies and distributed the Work on
16
     the internet to promote the sale of goods and services as part of its legal representation business.
17

18           18.     Causey copied and distributed Fotohaus’s copyrighted Work in connection with

19 Causey’s business for purposes of advertising and promoting Causey’s business, and in the

20 course and scope of advertising and selling products and services.

21
             19.     Fotohaus’ Works are protected by copyright but are not otherwise confidential,
22
     proprietary, or trade secrets.
23
             20.     Causey committed copyright infringement of the Work as evidenced by the
24
     documents attached hereto as Exhibit 2.
25

26


     COMPLAINT                                         4                                        SRIPLAW
                                                                           21301 POWERLINE ROAD, SUITE 100
                                                                                     BOCA RATON, FL 33433
                                                                             JOEL B. ROTHMAN, 561.404.4350
                   Case 2:21-cv-00791 Document 1 Filed 06/11/21 Page 5 of 6




             21.      Fotohaus never gave Causey permission or authority to copy, distribute or display
 1

 2 the Work at issue in this case.

 3           22.      Fotohaus notified Causey of the allegations set forth herein on September 18,

 4 2020 and October 13, 2020. To date, Causey has failed to respond to Plaintiff’s Notices. Copies

 5
     of the Notices to Causey are attached hereto as Exhibit 3.
 6
                                            COUNT I
 7                                   COPYRIGHT INFRINGEMENT

 8           24.      Plaintiff incorporates the allegations of paragraphs 1 through 23 of this Complaint
 9
     as if fully set forth herein.
10
             25.      Fotohaus owns a valid copyright in the Work at issue in this case.
11
             26.      Fotohaus registered the Work at issue in this case with the Register of Copyrights
12
     pursuant to 17 U.S.C. § 411(a).
13

14           27.      Causey copied, displayed, and distributed the Work at issue in this case and made

15 derivatives of the Work without Fotohaus’s authorization in violation of 17 U.S.C. § 501.

16           28.      Causey performed the acts alleged in the course and scope of its business
17
     activities.
18
             29.      Causey’s acts were willful.
19
             30.      Fotohaus has been damaged.
20

21           31.      The harm caused to Fotohaus has been irreparable.

22           WHEREFORE, the Plaintiff prays for judgment against the Defendant Causey Wright,

23 Inc., P.S. that:

24

25

26


     COMPLAINT                                         5                                       SRIPLAW
                                                                          21301 POWERLINE ROAD, SUITE 100
                                                                                    BOCA RATON, FL 33433
                                                                            JOEL B. ROTHMAN, 561.404.4350
                   Case 2:21-cv-00791 Document 1 Filed 06/11/21 Page 6 of 6




             a.      Defendant and its officers, agents, servants, employees, affiliated entities, and all
 1

 2 of those in active concert with them, be preliminarily and permanently enjoined from committing

 3 the acts alleged herein in violation of 17 U.S.C. § 501;

 4           b.      Defendant be required to pay Plaintiff its actual damages and Causey’s profits
 5
     attributable to the infringement, or, at Plaintiff's election, statutory damages, as provided in 17
 6
     U.S.C. § 504;
 7
             c.      Plaintiff be awarded its attorneys’ fees and costs of suit under the applicable
 8
     statutes sued upon;
 9

10           d.      Plaintiff be awarded pre and post-judgment interest; and

11           e.      Plaintiff be awarded such other and further relief as the Court deems just and
12 proper.

13
                                              JURY DEMAND
14
             Plaintiff hereby demands a trial by jury of all issues so triable.
15
     DATED: June 11, 2021                           Respectfully submitted,
16

17
                                                    /s/Joel B. Rothman
18                                                  JOEL B. ROTHMAN
                                                    Washington Bar Number: 57717
19                                                  joel.rothman@sriplaw.com
20                                                  SRIPLAW
21                                                  21301 Powerline Road
                                                    Suite 100
22                                                  Boca Raton, FL 33433
                                                    561.404.4350 – Telephone
23                                                  561.404.4353 – Facsimile
24                                                  Attorneys for Plaintiff Fotohaus, LLC
25

26


     COMPLAINT                                          6                                        SRIPLAW
                                                                            21301 POWERLINE ROAD, SUITE 100
                                                                                      BOCA RATON, FL 33433
                                                                              JOEL B. ROTHMAN, 561.404.4350
